Appeal by the defendant from a judgment of the Supreme Court, Kings County *643(Harms, J.), rendered April 10, 2002, convicting him of murder in the second degree and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant initially was represented by counsel but elected to represent himself at the trial. His claim that he was denied effective assistance of counsel prior to the trial is not demonstrable from the record on appeal (see People v Brown, 45 NY2d 852, 854 [1978]).
Contrary to the defendant’s contention, the sentence was not illegal. The trial evidence established that these crimes involved separate distinct acts committed with separate weapons on separate victims (see People v Brathwaite, 63 NY2d 839, 842-843 [1984]; People v Carter, 286 AD2d 773, 774 [2001]; People v Fernandez, 280 AD2d 680 [2001]). Moreover, the sentence was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, either are unpreserved for appellate review or without merit. H. Miller, J.P., S. Miller, Krausman and Goldstein, JJ., concur.